Citation Nr: 1016951	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  06-11 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected arthralgia due 
to Marfan's syndrome or a hyperextensibility syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from February 1992 to July 
1994.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in January 2009, at which time the Board 
reopened the veteran's previously denied claim for service 
connection for a psychiatric disorder and remanded the 
reopened claim to VA's Appeals Management Center (AMC) for 
additional development, to include the conduct of a VA 
examination and obtaining a medical opinion.  

By the Board's January 2009 decision, entitlement to service 
connection for arthralgia from Marfan's syndrome was 
established.  Following the AMC's completion of the requested 
actions on remand, the case has since been returned to the 
Board for further review.  


FINDING OF FACT

The record demonstrates that the Veteran has depression that 
is secondary to his service-connected arthralgia due to 
Marfan's syndrome.  


CONCLUSION OF LAW

Depression is proximately due to or the result of service-
connected arthralgia from Marfan's syndrome.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As the Board 
herein finds that the evidence supports a grant of secondary 
service connection for depression, the need to discuss VA's 
efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence, is obviated.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2009).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).  A disorder may be 
service connected if the evidence of record reveals that the 
veteran currently has a disorder that was chronic in service 
or, if not chronic, that was seen in service with continuity 
of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  

Service connection on a secondary basis may be granted where 
the claimed disorder is proximately due to or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  During the pendency of this 
appeal, 38 C.F.R. § 3.310 was amended in order to implement 
the holding in Allen, supra.  See 71 Fed. Reg. 52744 
(effective October 10, 2006).  Such amendment essentially 
codified Allen with language that requires that a baseline 
level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before 
the onset of aggravation.  The claim at hand was adjudicated 
under both the previous and amended versions of 38 C.F.R. 
§ 3.310.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In this instance, the Veteran asserts entitlement to service 
connection for a psychiatric disorder, noting that it bears a 
direct relationship to his longstanding joint pain due to 
Marfan's syndrome.  He points to the recent grant of service 
connection for arthralgia due to Marfan's syndrome, as 
determined by Board action in January 2009, with 
implementation of such grant by the AMC through its rating 
decision of February 2009.  Notice is also taken that the AMC 
in February 2009 indicated that the disorder for which 
service connection was then granted had previously been 
claimed as multiple joint fibromyalgia.  

The record reflects that a VA mental disorders examination in 
July 1995 showed that the Veteran had complained of 
unexplained mood swings since the diagnosis of his 
fibromyalgia and findings from examination yielded Axis I 
diagnoses of an adjustment disorder and depression, secondary 
to fibromyalgia.  No manic depression was found by the 
examiner to be then in existence.  A medical opinion was set 
forth by the VA examiner to the effect that the veteran's 
mood swings were a manifestation of his anger and were 
secondary to his frustration that he was unable control his 
life, and were directly connected to the difficulties 
experienced by him due to fibromyalgia.  

Subsequently compiled VA treatment notes disclose that a 
diagnosis of a depressive disorder was entered in April 2000 
and its presence continued to be demonstrated in the years 
thereafter.  At the Board's request, the Veteran underwent a 
VA mental disorders examination in April 2009, which in 
pertinent part culminated in entry of an Axis I diagnosis of 
"311 depression" related to service-connected arthralgia.  
Various opinions were offered by the examining VA 
psychologist, among which was his opinion that the criteria 
for directly linking the veteran's depression to his service-
connected arthralgia had been satisfied.  The VA psychologist 
noted that the Veteran reported feeling less than a complete 
person as a result of his joint or muscle pain, as well as 
difficulty sleeping, less able to focus, and less productive 
when working.  Resulting interpersonal difficulties and 
feelings of isolation and low self-worth were reported.  The 
foregoing opinion was noted to be based specifically on a 
clinical interview, review of pertinent records, and the 
report of psychological testing, the last of which was 
productive of findings found by the examiner to be invalid 
due to either poor effort or an intention to exaggerate.  

Notwithstanding the irregularities with the personality 
testing undertaken in April 2009, the examiner did not find 
that such irregularities in any way compromised his opinion 
that the Veteran suffered from depression and that such 
depression was directly related to his service-connected 
arthralgia.  Evidence contraindicating entitlement is 
otherwise absent from the record.  



In view of the foregoing, the Board finds that the evidence 
of record supports a grant of secondary service connection 
for depression as directly attributable to service-connected 
arthralgia due to Marfan's syndrome.  To that extent, the 
appeal is allowed.  


ORDER

Service connection for depression, secondary to service-
connected arthralgia due to Marfan's syndrome, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


